Order, Supreme Court, New York County (George J. Silver, J.), entered September 28, 2010, which, inter alia, granted defendants’ CPLR 5015 (a) (1) motion to vacate an inquest judgment entered against them upon default, unanimously reversed, *553on the law and the facts, without costs, and the judgment reinstated.
Supreme Court improvidently exercised its discretion in vacating the judgment. Defendants failed to offer a meritorious defense on the issue of damages, or a reasonable excuse for failing to attend the inquest on November 17, 2008 (see On Kee Foods, Inc. v 7 Eldridge LLC, 80 AD3d 462 [2011]).
We have reviewed defendants’ remaining arguments and find them unavailing. Concur — Tom, J.P., Catterson, Moskowitz, Freedman and Richter, JJ.